UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 03-1325



DOTTIE M. WOMACK,

                                               Plaintiff - Appellant,

             versus


COMMISSIONER   OF    DEPARTMENT      OF   MEDICAL
ASSISTANCE SERVICES,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Danville.   Jackson L. Kiser, Senior
District Judge. (CA-02-47-4)


Submitted:    May 14, 2003                    Decided:   July 10, 2003


Before MOTZ, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dottie M. Womack, Appellant Pro Se. Kim Frances Piner, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Dottie   M.    Womack   appeals     the   district    court’s   orders

dismissing her civil action.         We have reviewed the record and find

no reversible error.      Even assuming that Womack intended to name a

federal official as a defendant, and assuming that such defendant

was properly served, the district court correctly dismissed the

Secretary of Health and Human Services (“the Secretary”) from this

case.   Womack was unsuccessful in a prior case brought against the

Commissioner of Social Security (“the Commissioner”) under 42

U.S.C. § 405(g) (2000) that challenged the denial of disability

benefits. See Womack v. Barnhart, 02-2184 (4th Cir. Dec. 17, 2002).

Accordingly, she is precluded by the doctrine of res judicata from

bringing another such action against a federal official.                   See

Meekins v. United Transp. Union, 946 F.2d 1054, 1057 (4th Cir.

1991); see also McGowen v. Harris, 666 F.2d 60, 65 (4th Cir. 1981).

Moreover,     Womack’s    claim   against    the   Department    of    Medical

Assistance Services (“DMAS”) was correctly dismissed because claims

arising under § 405(g) must be brought against the Commissioner,

not an arm of the state such as DMAS, which is protected by

Eleventh Amendment immunity.         Accordingly, we affirm substantially

for the reasons stated by the district court.                 See Womack v.

Commissioner, Dep’t of Med. Assts Servs., No. CA-02-47-4 (W.D. Va.

Mar. 7, 2003, Jan. 14, 2003, & Oct. 22, 2002).              We dispense with

oral    argument     because   the   facts   and   legal    contentions   are


                                       2
adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                3